United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1983
Issued: June 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 30, 2019 appellant filed a timely appeal from an August 23, 2019 merit
decision and a September 17, 2019 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a right ear
hearing loss in the performance of duty, as alleged; (2) whether appellant has met his burden of
proof to establish more than 41 percent monaural hearing loss in his left ear, for which he
previously received a schedule award; and (3) whether OWCP properly denied appellant’s request
for reconsideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 13, 2018 appellant, then a 73-year-old maintenance mechanic, filed an
occupational disease claim (Form CA-2) alleging that he developed binaural hearing loss as a
result of noise exposure at work. He indicated that he developed left ear hearing loss due to
prolonged exposure to noise in the left ear and right ear hearing loss as a result of a 1996 explosion
at work. Appellant reported that he first became aware of this condition and its relationship to his
federal employment on July 17, 2003. On the reverse side of the claim form, the employing
establishment indicated that he retired in 2005.
Appellant submitted employing establishment hearing conservation records and
audiometric testing results dated from October 5, 1995 to September 10, 1996.
OWCP referred appellant, a statement of accepted facts (SOAF), and an otologic
evaluation questionnaire for a second opinion evaluation with Dr. Edward Treyve, a Boardcertified otolaryngologist, in order to determine the extent and degree of appellant’s hearing loss
and its relationship to his work-related noise exposure. In an April 11, 2019 report, Dr. Treyve
noted that he had reviewed the SOAF, performed an audiological evaluation, and completed
OWCP’s evaluation questionnaire. He recounted that appellant complained of slow progression
of hearing loss in his left ear and of sudden hearing loss in his right ear while at work in 1995.
Dr. Treyve discussed appellant’s medical records, including prior audiological tests, and noted that
from December 1991 to September 1996 he had mild high-frequency hearing loss in the left ear.
He indicated that in 1991 appellant’s right ear hearing loss was normal, but the 1996 audiogram
revealed a severe flat sensorineural right ear hearing loss. Dr. Treyve reported that physical
examination of his ears revealed normal ear canals and tympanic membranes. He reviewed
appellant’s audiogram, which demonstrated at 500, 1,000, 2,000, and 3,000 Hertz (Hz) losses of
40, 50, 55, and 65 decibels (dBs) on the left, respectively and 100, 100, 100, and 100 dBs on the
right, respectively. The audiogram was performed by an audiologist who documented timely
calibration of testing equipment.
Dr. Treyve diagnosed binaural sensorineural hearing loss. He attributed appellant’s left
ear hearing loss to noise exposure at work, but reported that appellant’s right ear hearing loss was
not related to occupational exposure and “more likely than not was related to sudden sensorineural
hearing loss of viral origin.” In response to OWCP’s questions, Dr. Treyve indicated that appellant
had noise-induced hearing loss in his left ear in excess of what would be predicted on the basis of
presbycusis alone. He further explained that “early in [appellant’s] employment, he more likely
than not had mild high-frequency loss in the right ear, similar to levels in the left ear, but then
sustained a sudden sensorineural hearing loss of viral causes.” Dr. Treyve reported that appellant’s
workplace exposure was of sufficient intensity and duration to have contributed to hearing loss in
appellant’s left ear and “perhaps the right ear prior to his sudden hearing loss, but that cannot be
documented.” He concluded that according to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),2

2

A.M.A., Guides (6th ed. 2009).

2

appellant had 41.3 percent monaural hearing loss in the left ear, 100 percent monaural hearing loss
in the right ear, and 51.04 percent binaural hearing loss.
By decision dated May 10, 2019, OWCP accepted appellant’s claim for left ear
sensorineural hearing loss.
On May 10, 2019 OWCP also forwarded the medical record and SOAF to a district medical
adviser (DMA) for calculation of appellant’s percentage of permanent hearing impairment and
assignment of the date of maximum medical improvement (MMI). In a May 14, 2019 report, the
DMA reviewed the history of injury, including the available audiological tests. He indicated that
he agreed with Dr. Treyve that appellant’s left ear hearing loss pattern was suggestive of hearing
loss due to noise-induced work-related acoustic trauma. The DMA also reported that he “tend[ed]
to favor” Dr. Treyve’s comment that appellant’s right ear hearing loss “may be due” to a viral
cause or at least an idiopathic hearing loss. He noted that he could not know for sure. The DMA
reviewed the otologic and audiological testing performed on behalf of Dr. Treyve and applied
OWCP’s standardized procedures to his evaluation, utilizing the A.M.A., Guides. He calculated
that the average threshold of the four frequencies of the left ear was 52.5, which, minus the
threshold fence of 25 dBs, resulted in a remaining percentage of 27.5. This figure was multiplied
by 1.5 to arrive at a total loss of 41.25 percent of the left ear monaural hearing loss. The binaural
hearing loss was calculated by multiplying the 41.25 hearing loss of the left ear by 5, resulting in
206.23, then adding the greater loss of 100 and dividing the total by 6, resulting in 51.04 percent
binaural hearing loss. The DMA recommended authorization for hearing aids. He determined that
MMI occurred on April 11, 2019 the date of the most recent audiogram.
On June 3, 2019 appellant filed a claim for a schedule award (Form CA-7).
On August 21, 2019 OWCP requested clarification from Dr. Treyve regarding whether or
not appellant had tinnitus and, if so, whether the tinnitus would be considered work related. In an
August 23, 2019 report, Dr. Treyve noted that he evaluated appellant on April 11, 2019 and that
appellant described bilateral tinnitus. He opined that the tinnitus in the left ear was no longer
considered a problem by appellant wearing amplification.
By decision dated August 23, 2019, OWCP granted appellant a schedule award for 41
percent monaural hearing loss of the left ear. The period of the award was for 31.32 weeks to run
during the period April 11 to September 7, 2019. OWCP also determined that appellant was not
entitled to a schedule award for his right ear as his right ear hearing loss was not accepted as
causally related to his employment. It found that the weight of the medical opinion evidence rested
with Dr. Treyve’s April 11, 2019 second-opinion report and the May 14, 2019 DMA report.
On September 10, 2019 appellant requested reconsideration. In an August 30, 2019
statement, he alleged that his right ear was also damaged while working at the employing
establishment. Appellant requested that his schedule award be amended to 51.1 percent binaural
hearing loss as calculated by OWCP’s second-opinion examiner.
Appellant submitted an examination record dated September 10, 1996 by the employing
establishment health unit, which noted that he complained of loss of hearing when empty fuel tanks

3

were being taken apart and made a loud whistling sound.
evaluations dated August 19 and September 30, 1996.

He also provided audiological

By decision dated September 17, 2019, OWCP denied appellant’s request for
reconsideration of the merits of the claim under 5 U.S.C. § 8128(a). It found that the evidence
submitted was repetitious and cumulative of evidence that was previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.9

3

Supra note 1.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

8

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9
M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345, 352 (1989).

4

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP determined that appellant did not sustain right ear hearing loss due to his federal
employment based on the April 11, 2019 report of Dr. Treyve, OWCP’s second-opinion examiner.
The Board finds, however, that Dr. Treyve’s second opinion report requires further clarification to
determine whether appellant sustained right ear hearing loss due to noise exposure in the
performance of duty.
Dr. Treyve indicated that appellant’s hearing loss was in excess of what would be predicted
on the basis of presbycusis alone. While he attributed appellant’s left ear hearing loss to noise
exposure at work, he opined that appellant’s right ear hearing loss was more likely from viral
origins. Dr. Treyve further explained that early in appellant’s employment, he “more likely than
not” had mild high-frequency loss in the right ear, similar to levels in the left ear. Accordingly,
the Board finds that Dr. Treyve’s report is internally inconsistent as he concluded that appellant’s
right ear hearing loss was of viral origin, but he also reported that earlier in appellant’s career, his
right ear hearing loss was similar to the hearing loss in his left ear, which was related to
occupational noise exposure.10 Furthermore, an employee is not required to prove a significant
contribution of factors of employment to a condition for the purpose of establishing causal
relationship.11 If work-related exposures caused, aggravated, or accelerated appellant’s condition,
it is compensable.12 The Board finds, therefore, that Dr. Treyve must clarify whether appellant’s
occupational noise exposure, in any way, caused, contributed to, or aggravated appellant’s right
ear hearing loss.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter.
While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence to see that justice is done.14 Once
OWCP undertakes development of the record, it has the responsibility to do so in a manner that
will resolve the relevant issues in the case.15 Accordingly, as OWCP undertook development of
the evidence by referring appellant to a second opinion physician, it has a duty to secure an
appropriate report addressing the relevant issues.16 As Dr. Treyve failed to provide a rationalized
13

10
See C.C., Docket No. 18-1229 (issued March 8, 2019); see also C.T., Docket No. 16-1641 (issued
March 2, 2017).
11

C.H., Docket No. 19-1315 (issued March 16, 2020); J.L., Docket No. 17-0782 (issued August 7, 2017); H.C.,
Docket No. 16-0740 (issued June 22, 2016).
12

See M.N., Docket No. 17-1729 (issued June 22, 2018); Dennis M. Mascarenas, 49 ECAB 215 (1997).

13

M.T., Docket No. 19-0373 (issued August 22, 2019); B.A., Docket No. 17-1360 (issued January 10, 2018).

14

S.S., Docket No. 18-0397 (issued January 15, 2019); Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J.
Cantrell, 34 ECAB 1233, 1237 (1983).
15

T.C., Docket No. 17-1906 (issued January 10, 2018).

16

B.W., Docket No. 19-0965 (issued December 3, 2019); Peter C. Belkind, 56 ECAB 580 (2005).

5

medical explanation to support his conclusion regarding causal relationship, the case will be
remanded to OWCP to obtain clarification from Dr. Treyve that properly resolves the relevant
issue.17 If Dr. Treyve is unavailable or unwilling to provide a supplemental opinion, OWCP shall
refer appellant, together with a SOAF and a list of specific questions, to a second opinion physician
in the appropriate field of medicine to resolve the issue.18 After such further development as
OWCP deems necessary, it shall issue a de novo decision regarding the issue of whether appellant’s
workplace noise exposure caused, contributed to, or aggravated the right ear hearing loss
condition.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of FECA19 and its implementing regulations20 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such
adoption.21 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards.22
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.23 Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 dBs is deducted because,
as the A.M.A., Guides points out, losses below 25 dBs result in no impairment in the ability to
hear everyday speech under everyday conditions.24 The remaining amount is multiplied by a factor
of 1.5 to arrive at the percentage of monaural hearing loss.25 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied by
five, then added to the greater loss and the total is divided by six to arrive at the amount of the
17

See M.N., supra note 12; Ayanle A. Hashi, 56 ECAB 234 (2004) (when OWCP refers a claimant for a second
opinion evaluation and the report does not adequately address the relevant issues, OWCP should secure an appropriate
report on the relevant issues).
18

See F.K., Docket No. 19-1804 (issued April 27, 2020); T.S., Docket No. 18-1702 (issued October 4, 2019).

19

5 U.S.C. § 8107.

20

20 C.F.R. § 10.404.

21

Id. at § 10.404 (a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

22
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and
Exhibit 1 (January 2010).
23

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also supra note 4.

24

See A.M.A., Guides 250 (6th ed. 2009).

25

Id., C.D., Docket No. 18-0251 (issued August 1, 2018).

6

binaural hearing loss.26 The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.27 The policy of OWCP is to round the calculated percentage of
impairment to the nearest whole number.28 OWCP’s procedures provide that percentages should
not be rounded until the final percent for award purposes is obtained. Fractions should be rounded
down from .49 and up from .50.29
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish more than 41
percent monaural hearing loss in his left ear, for which he previously received a schedule award.
OWCP accepted appellant’s occupational disease claim for left ear monaural hearing loss
and subsequently granted him a schedule award for 41 percent permanent monaural hearing loss
of the left ear, based upon the April 11, 2019 report of Dr. Treyve, as reviewed by the DMA. The
DMA applied OWCP’s standardized procedures to Dr. Treyve’s April 11, 2019 audiogram, which
recorded frequency levels at the 500, 1,000, 2,000, and 3,000 Hz and revealed decibel losses of
40, 50, 55, and 65 dBs, respectively, in the left ear for total hearing loss of 210 dBs in the left ear.
He then followed the established procedures and divided these totals by 4, which resulted in an
average loss of 52.5 dBs and subtracted the fence of 25 dBs to equal 27.5 dBs in the left ear. The
DMA then multiplied this amount by the established factor of 1.5 to result in 41.25 percent
monaural loss for the left ear. The report, therefore, properly established that, after rounding,30
appellant was entitled to a schedule award for 41 percent left ear hearing loss.31
The Board finds that there is no current medical evidence of record supporting a ratable
hearing loss greater than the 41 percent monaural hearing loss in the left ear, as previously
awarded.32
On appeal appellant contends that he also suffered from right ear hearing loss due to noise
exposure at work and requests that his schedule award be amended to 51.1 percent binaural hearing
loss as calculated by Dr. Treyve. As found above, he has not met his burden of proof to establish
greater than 41 percent monaural hearing loss of the left ear. The Board notes, however, that due
to the outcome in issue 1, the issue of binaural hearing loss cannot presently be addressed by the
Board in the present appeal.
26

Id.

27

J.W., Docket No. 17-1339 (issued August 21, 2018); J.H., Docket No. 08-2432 (issued June 15, 2009); J.B.,
Docket No. 08-1735 (issued January 27, 2009); E.S., 59 ECAB 249 (2007); Reynaldo R. Lichtenberger, 52 ECAB
462 (2001).
28

P.L., Docket No. 17-0355 (issued June 27, 2018).

29

C.D., supra note 25; supra note 22 at Chapter 3.700.4 (January 2010).

30

Id.

31

See V.M., Docket No. 18-1800 (issued April 23, 2019).

32

See J.M., Docket No. 18-1469 (issued March 1, 2019).

7

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant has
met his burden of proof to establish a right ear hearing loss in the performance of duty, as alleged.
The Board also finds that appellant has not met his burden of proof to establish more than 41
percent monaural hearing loss in his left ear, for which he previously received a schedule award.33
ORDER
IT IS HEREBY ORDERED THAT the September 17 and August 23, 2019 decisions of
the Office of Workers’ Compensation Programs is affirmed in part and set aside in part. The case
is remanded to OWCP for further proceedings consistent with this opinion of the Board.
Issued: June 8, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

33
In view of the Board’s disposition regarding the merits of the case pertaining to appellant’s right ear hearing loss,
the third issue of whether OWCP properly denied appellant’s reconsideration request under section 8128(a) is moot.

8

